HANSON, Judge
(specially concurring).
In Nepstad v. Randall, 82 S.D. 615, 152 N.W.2d 383, a majority of this court applied a "use" theory in holding a motorized golf car specifically designed to transport persons and property was a "motor vehicle" when used on a public highway but it became something else when used off a public highway. It then became, so to speak, a "no-mobile" within the contemplation of our Guest Statute.
As urged by plaintiff, the same reasoning could be applied in the present case to hold the milk tank was not an "automotive vehicle" while unloading on private property. Not having endorsed the "use" theory in Nepstad v. Randall I favor its rejection, rather than an attempted distinction here. Therefore, I concur in the result.